IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-07-00314-CR

DARRIN AUSTAD,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 413th District Court
                              Johnson County, Texas
                              Trial Court No. F40324


                          MEMORANDUM OPINION


     Austad appeals his convictions for two counts of aggravated sexual assault of a

child and four counts of indecency with a child by sexual contact against J. D. from the

time J. D. was nine years of age until she was twelve. See Act of May 28, 1999, 76th Leg.,

R.S., ch. 417, § 1, 1999 Tex. Gen. Laws 2752, 2752-53 (amended 2001-2003) (current

version at TEX. PENAL CODE ANN. § 22.021(a) (Vernon Supp. 2008)); Penal Code, 63d

Leg., R.S., ch. 399, § 1, sec. 21.11(a), 1973 Tex. Gen. Laws 883, 918 (amended 2001)

(current version at TEX. PENAL CODE ANN. § 21.11(a) (Vernon 2003)). We affirm.
     Austad’s three issues concern the admissibility of evidence.1                      “[A] trial court’s

ruling admitting or excluding evidence is reviewed on appeal for abuse of discretion.”

Ramos v. State, 245 S.W.3d 410, 417-18 (Tex. Crim. App. 2008) (citing State v. Dixon, 206
S.W.3d 587, 590 (Tex. Crim. App. 2006)) (alteration added); accord Montgomery v. State,

810 S.W.2d 372, 378-380 (Tex. Crim. App. 1990) (op. on orig. submission), 390-92 (1991)

(op. on reh’g). “Under an abuse of discretion standard, an appellate court should not

disturb the trial court’s decision if the ruling was within the zone of reasonable

disagreement.” Bigon v. State, 252 S.W.3d 360, 367 (Tex. Crim. App. 2008); accord Powell

v. State, 63 S.W.3d 435, 438 (Tex. Crim. App. 2001); Montgomery at 391 (op. on reh’g).

     Outcry. Austad’s first two issues concern outcry-witness testimony.

     “’Hearsay’ is a statement, other than one made by the declarant while testifying at

the trial or hearing, offered in evidence to prove the truth of the matter asserted.” TEX.

R. EVID. 801(d). The Texas Rules of Evidence provide, “Hearsay is not admissible

except as provided by statute or these rules or by other rules prescribed pursuant to

statutory authority.” Id. 802.

     Texas Code of Criminal Procedure “Article 38.072 creates just such an exception to

the hearsay rule of exclusion,” for “the outcry statement of a child victim of sexual or

physical abuse.” Dorado v. State, 843 S.W.2d 37, 38 (Tex. Crim. App. 1992); Martinez v.

State, 178 S.W.3d 806, 816 (Tex. Crim. App. 2005). Article 38.072, Section 2, provides:



        1 We assume without deciding that Austad adequately briefs his issues. See TEX. R. APP. P.
33.1(a), 38.1(h); Jones v. State, 119 S.W.3d 766, 784 (Tex. Crim. App. 2003); Tong v. State, 25 S.W.3d 707, 710
(Tex. Crim. App. 2000) (op. on orig. submission); McClenton v. State, 167 S.W.3d 86, 97 (Tex. App.—Waco
2005, no pet.).

Austad v. State                                                                                        Page 2
         (a) This article applies only to statements that describe the alleged offense
     that:
        (1) were made by the child against whom the offense was allegedly
     committed; and
         (2) were made to the first person, 18 years of age or older, other than the
     defendant, to whom the child made a statement about the offense.
          (b) A statement that meets the requirements of Subsection (a) of this
     article is not inadmissible because of the hearsay rule if:
         (1) on or before the 14th day before the date the proceeding begins, the
     party intending to offer the statement:
          (A) notifies the adverse party of its intention to do so;
        (B) provides the adverse party with the name of the witness through
     whom it intends to offer the statement; and
          (C) provides the adverse party with a written summary of the statement;
         (2) the trial court finds, in a hearing conducted outside the presence of the
     jury, that the statement is reliable based on the time, content, and
     circumstances of the statement; and
         (3) the child testifies or is available to testify at the proceeding in court or
     in any other manner provided by law.

TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2 (Vernon 2005).            “Statement about the

offense” in Article 38.072 means “a statement that in some discernible manner describes

the alleged offense.” Garcia v. State, 792 S.W.2d 88, 91 (Tex. Crim. App. 1990); see

Martinez v. State, 178 S.W.3d 806, 810-811 & nn.13-15 (Tex. Crim. App. 2005); Newton v.

State, No. 10-06-00160-CR, 2007 Tex. App. LEXIS 4634, at *4 (Tex. App.—Waco June 13,

2007, pet. filed); Villanueva v. State, 209 S.W.3d 239, 247 (Tex. App.—Waco 2006, no pet.).

     “A trial court’s determination that an outcry statement is admissible under article

38.072 is reviewed for an abuse of discretion.” Olivas v. State, No. 10-07-00017-CR, 2008

Tex. App. LEXIS 18, at *2 (Tex. App.—Waco Jan. 2, 2008, no pet.) (not designated for




Austad v. State                                                                        Page 3
publication) (mem. op.) (quoting Nino v. State, 223 S.W.3d 749, 752 (Tex. App.—Houston

[14th Dist.] 2007, no pet.)); see Garcia, 792 S.W.2d at 91.

     Proper Witness. In Austad’s first issue, he contends that the trial court erred in

admitting the testimony of J. D.’s aunt, C. H.-P., as outcry witness.

     “’[A] trial court has broad discretion in determining’ the proper outcry witness.”

Olivas, 2008 Tex. App. LEXIS 18, at *2-3 (quoting Villanueva, 209 S.W.3d at 347); see

Garcia, 792 S.W.2d at 92; Hanson v. State, 180 S.W.3d 726, 729 (Tex. App.—Waco 2005, no

pet.).

     Austad argues that the correct outcry witness was not C. H.-P., but the victim’s

mother, T. D. At a pretrial hearing, J. D. testified that the first person eighteen years of

age or older to whom she made a statement about the offense was T. D. J. D. testified

that T. D. “was the first person that [she] told anything about something sexual

happening to [her] from” Austad, though J. D. did not “give her all the details, specific

details about what [Austad] had done to [her].”               (15 R.R. at 21, 22.)   But T. D.

categorically denied that J. D. had “t[old] her that [Austad] had been touching her.” (Id.

at 37.) J. D. testified that the next person eighteen years of age or older to whom she

made a statement about the offense was C. H.-P. J. D. testified that though she “did not

give [C. H.-P.] all of the details about all of the events that happened,” she gave C. H.-P.

“some details about some of the events that happened to her,” “some details about

specific events.” (Id. at 24.) C. H.-P. testified that J. D. “ma[d]e statements to [her]

regarding Darrin Austad doing sexual things of a sexual nature with her,” namely “that



Austad v. State                                                                         Page 4
he touched her up there and then touched her down below,” that “his fingers went

inside of her when he touched her down there.” (Id. at 42.)

     The trial court did not abuse its discretion in holding that C. H.-P. was the first

person eighteen years of age or older to whom J. D. made statements that in a

discernible manner described Austad’s offenses.

     Notice. In Austad’s second issue, he argues that he did not receive timely notice of

the State’s intent to offer C. H.-P.’s testimony.

     “[F]or purposes of the outcry statute, the proceeding” begins, at the latest, “when

the jury [i]s empaneled and jeopardy attache[s].” Zarco v. State, 210 S.W.3d 816, 832

(Tex. App.—Houston [14th Dist.] 2006, no pet.); see TEX. CODE CRIM. PROC. ANN. art.

38.072, § 2(b)(1) (Vernon 2005).

     Austad concedes that he received notice on Monday, June 25, 2007. Trial began and

the jury was empaneled on Monday, July 9, 2007.                Austad received notice on the

fourteenth day before the date the trial began.

     The trial court did not abuse its discretion in finding the notice timely.

     CONCLUSION. The trial court did not abuse its discretion in admitting the testimony

of C. H.-P. as outcry witness. We overrule Austad’s first and second issues.

     Extraneous Offense. Austad’s third issue concerns extraneous-offense evidence.2

Austad contends that the trial court erred in overruling Austad’s objection to the




        2We find no extraneous-offense objection in the record. We assume without deciding that
Austad’s complaint’s “specific grounds were apparent from the context.” See TEX. R. APP. P. 33.1(a).

Austad v. State                                                                              Page 5
testimony of Austad’s niece A. J. to the effect that Austad had committed indecency

with a child by sexual contact against A. J.

     Austad argues under Texas Rule of Evidence 404(b).           See TEX. R. EVID. 404(b).

Under that rule, “Evidence of other crimes, wrongs or acts,” other than the charged

offense, “is not admissible to prove the character of a person in order to show action in

conformity therewith. It may, however, be admissible for other purposes, such as proof

of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident . . . .” Id. Among those other purposes is “rebutting a defensive

theory.” Johnston v. State, 145 S.W.3d 215, 220-21 (Tex. Crim. App. 2004); see Casey v.

State, 215 S.W.3d 870, 880 (Tex. Crim. App. 2007); Rankin v. State, 974 S.W.2d 707, 709

(Tex. Crim. App. 1996); Montgomery, 810 S.W.2d at 388 (op. on reh’g).

     A defendant’s “[d]irect-examination testimony containing a broad disclaimer of

misconduct sometimes can open the door for extrinsic evidence to contradict even

though the contradictory evidence is otherwise inadmissible under Rule[] 404 . . . .”

Daggett v. State, 187 S.W.3d 444, 453 n.24 (Tex. Crim. App. 2005) (quoting United States v.

Antonakeas, 255 F.3d 714, 724-25 (9th Cir. 2001)) (alterations added); see Harrison v. State,

241 S.W.3d 23, 26-28 (Tex. Crim. App. 2007); Ex parte Carter, 621 S.W.2d 786, 788 (Tex.

Crim. App. 1981); McIlveen v. State, 559 S.W.2d 815, 822 (Tex. Crim. App. 1977); Ransom

v. State, 503 S.W.2d 810, 822 (Tex. Crim. App. 1974); Randolph v. State, 499 S.W.2d 313,

313-14 (Tex. Crim. App. 1973); Turner v. State, 4 S.W.3d 74, 79 (Tex. App.—Waco 1999,

no pet.); Jones v. State, 119 S.W.3d 412, 420-41 (Tex. App.—Fort Worth 2003, no pet.).

“Where . . . the defendant’s statement of good conduct is directly relevant to the offense

Austad v. State                                                                        Page 6
charged—i.e., ‘I would never have sexual relations with a minor’” in a prosecution for

such “—the opponent may . . . offer extrinsic evidence rebutting the statement.”

Daggett at 453 n.25. “The State could introduce evidence of appellant’s sexual conduct

with” a minor “to rebut th[e]” appellant’s “sweeping statements disavowing any sexual

misconduct with minors.” Id. at 453 (”I would not do something like that”; “I have

never done anything of that sort with a sixteen year old girl, period”). “[G]enerally

such evidence is admissible . . . during the State’s rebuttal . . . .” Id. at 453-54.

     “A defendant opens the door by asking a question which creates a false impression

that the admission of extraneous offense evidence would correct.” Houston v. State, 208
S.W.3d 585, 591 (Tex. App.—Austin 2006, no pet.) (citing Monkhouse v. State, 861 S.W.2d
473, 476 (Tex. App.—Texarkana 1993, no pet.)); see Turner, 4 S.W.3d at 79.                “In

determining whether a false impression was created, . . . we must examine the

testimony in context, rather than in a vacuum.” Moore v. State, 82 S.W.3d 399, 407 (Tex.

App.—Austin 2000, pet. ref’d) (citing Prescott v. State, 744 S.W.2d 128, 131 (Tex. Crim.

App. 1988)). “Testimony admitted into evidence about a specific ‘bad act’ must be

related to the issue on which the door has been opened.” Turner at 79.

     “A trial court’s Rule 404(b) ruling is reviewed under an abuse of discretion

standard.” Page v. State, 137 S.W.3d 75, 78 (Tex. Crim. App. 2004); accord Lane v. State,

933 S.W.2d 504, 519 (Tex. Crim. App. 1996); see Casey, 215 S.W.3d at 880-81; Page v. State,

213 S.W.3d 332, 338 (Tex. Crim. App. 2006); Montgomery, 810 S.W.2d at 387, 390 (op. on

reh’g).



Austad v. State                                                                         Page 7
Johns. D. testified that when she was seven or eight years of age, when she was sleeping

with her mother and Austad, she awakened with Austad touching her breast, then

moving her underwear and putting his finger inside her vagina. J. D. testified Austad

did the same again about once a week for three or four years, and thereafter until J. D.

was thirteen years of age.

     On direct examination, Austad testified, to the contrary:

            Q. Do you find yourself sexually attracted to little girls in general?
            A. No, sir.

(15 R.R. at 204.)

     In the State’s rebuttal case, A. J. testified that when she was five or six years of age,

she spent the night at Austad’s residence and was awakened with her underwear

around her ankles and with Austad “touching [her] in [her] private area below the

belt.” (16 R.R. at 264.) A. J. also testified that when she was nine or ten years of age,

Austad attempted to kiss her and attempted to put his hand down J. D.’s pants.

     The trial court would not have abused its discretion in finding that Austad’s direct-

examination testimony, containing a broad disclaimer of sexual misconduct with minor

girls, and being directly relevant to the charged offenses, created a false impression and

opened the door to A. J.’s rebuttal testimony to correct that impression.

     CONCLUSION. The trial court did not err in overruling Austad’s objection under

Rule of Evidence 404(b).3 We overrule Austad’s third issue.



        3Austad also argues under Rule of Evidence 403 that the evidence of which he complains “was
extremely prejudicial.” (See Br. at 32); TEX. R. EVID. 403. Though having preserved his objection under
Rule 404, Austad forfeits his complaint under Rule 403 by not raising objection in the trial court. See TEX.

Austad v. State                                                                                      Page 8
     CONCLUSION. Having overruled Austad’s issues, we affirm.



                                                     TOM GRAY
                                                     Chief Justice

Before Chief Justice Gray,
    Justice Vance, and
    Justice Reyna
Affirmed
Opinion delivered and filed October 15, 2008
Do not publish
[CRPM]




R. APP. P. 33.1(a); Berry v. State, 233 S.W.3d 847, 858 (Tex. Crim. App. 2007); Nelson v. State, 864 S.W.2d
496, 499 (Tex. Crim. App. 1993). We do not consider Austad’s argument under Rule 403.

Austad v. State                                                                                     Page 9